Citation Nr: 0713736	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  02-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.  

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to July 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In April 2003, the veteran 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.  

By an August 2003 decision, the Board concluded that new and 
material evidence had been received to reopen the previously 
denied claims of entitlement to service connection for a 
right knee disorder, a left knee disorder, and hypertension.  
In the same decision, the Board remanded the appellant's 
claims for service connection for a right knee disorder, a 
left knee disorder, hypertension, a right shoulder disorder, 
and a left shoulder disorder for additional development.  


FINDINGS OF FACT

1.  The veteran's right knee disability had its onset many 
years after service and has not been medically linked to 
service.

2.  The veteran's left knee disability had its onset many 
years after service and has not been medically linked to 
service.

3.  There is no objective medical evidence of a current 
disability, manifested by right shoulder pain, that could be 
related to service.

4.  There is no objective medical evidence of a current 
disability, manifested by left shoulder pain, that could be 
related to service.

5.  The medical evidence does not include a current diagnosis 
of hypertension.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the veteran's active duty service nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A left knee disability was not incurred in or aggravated 
by the veteran's active duty service nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A right shoulder disability was not incurred in or 
aggravated by the veteran's active duty service nor may it be 
so presumed.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  A left shoulder disability was not incurred in or 
aggravated by the veteran's active duty service nor may it be 
so presumed.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and hypertension).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

The veteran served on active duty from January 1954 to July 
1957.  He contends that service connection for a bilateral 
knee disorder and a bilateral shoulder disorder, to include 
arthritis, is warranted because these disorders are the 
result of a fall he sustained while carrying radio equipment 
during his period of active duty service.  He also contends 
that service connection for hypertension is warranted because 
he had hypertension during active duty service and was 
treated for this disorder after his discharge from active 
duty service.  

With respect to his bilateral knee and shoulder claims, the 
veteran's July 1957 Report of Medical Examination for 
discharge reflects that his upper and lower extremities were 
clinically normal and that cramps in his legs had resolved 
since he lost weight.  This service medical record was 
submitted to VA by the veteran.  

It is noted that, although several unsuccessful attempts were 
made to secure the remainder of the veteran's service medical 
records, such records have not been obtained and are not 
available for review.  When service medical records are lost 
or missing, VA has a heightened obligation to satisfy the 
duty to assist.  Under such circumstances, the Court has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).

Notwithstanding the absence of the veteran's service medical 
records, for the limited purposes of this decision, the Board 
will assume that the veteran may, at some time during his 
service approximately 50 years ago, have injured his knees 
and shoulders.  

The veteran's initial claim for service connection for a 
bilateral knee disorder was received in August 1988, over 30 
years after his period of active duty service, and the first 
post-service evidence of a knee disorder is in February 2000, 
nearly 43 years after his separation from service.  
Specifically, a February 2000 private medical report, in 
connection with treatment for unrelated complaints, notes 
that a review of the veteran's systems revealed arthritis 
involving the veteran's knees.  

In this regard, during his April 2003 Travel Board hearing, 
the veteran testified that he had received treatment for his 
knee and shoulder pain from his private family physician 
during service and continued to receive treatment from 
private physicians for his chronic bilateral knee and 
shoulder disorders thereafter.  However, he reported that 
these physicians are deceased and their treatment records are 
not available.  Notwithstanding this testimony, the Board 
finds that, without some clinical corroboration of such 
treatment, the veteran's statements with respect to such 
treatment cannot be accepted in support of his claims for 
service connection.  Accordingly, the veteran has failed to 
account for the 43 years after service for which there is no 
clinical documentation of his claimed bilateral knee and 
bilateral shoulder disorders.  

With respect to the claim for service connection for a 
bilateral shoulder disorder, to include arthritis, it is 
noted that there is no clinical evidence of a diagnosis of a 
disorder of either shoulder.  Specifically, the initial 
clinical findings with respect to the shoulders are included 
in a February 2000 private treatment report which notes that 
the veteran complained of pain in his shoulder girdle since 
he was helped to a sitting position from the bed by his 
brother a few weeks previously.  Similarly, VA outpatient 
treatment reports also note the veteran's complaints of 
shoulder pain.  

The Board emphasizes, however, that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  In this case, a medical 
examiner has not diagnosed a disorder involving either 
shoulder, other than noting the veteran's subjective 
complaints of pain.  Thus, service connection for a bilateral 
shoulder disorder must be denied because there is no clinical 
evidence of a current disability involving either shoulder.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Even assuming for discussion purposes that a current shoulder 
disorder were present, the veteran's claim would still fail 
on the basis that there is still no evidence of a nexus 
between the veteran's current shoulder pain and service.  
Both the service and post-service medical records show that 
the veteran first reported pain in his shoulders and knees in 
February 2000, nearly 43 years after service, with no medical 
evidence linking his pain to service.  Thus, these records 
provide highly probative evidence against the claims. 

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition]; see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].  

Accordingly, service connection may not be established for 
the veteran's bilateral knee and shoulder disorders, to 
include for arthritis, on a presumptive basis.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

The veteran has submitted an April 2001 medical statement 
from his private physician, R. Vigil, M.D., which includes 
the opinion that the arthritis which the veteran has in his 
knees and shoulders could be the result of injuries incurred 
while serving in the Unites States Air Force.  An August 2002 
statement from K. W. Harvie, D.O. (Doctor of Osteopathy), 
notes the veteran's history of a right knee injury in 
service, continued right knee problems thereafter, and 
concludes that his right knee arthritis could be related to 
this inservice injury.  In addition, the veteran's private 
treatment records note his history of an inservice knee 
injury.  

However, numerous cases by the Court have rejected medical 
opinions as being too speculative to provide the degree of 
certainty required for medical nexus evidence.  In Bloom v. 
West, 12 Vet. App. 185 (1999), the Court found unpersuasive 
the unsupported physician's statement that the veteran's 
death "could" have been caused by his time as a prisoner of 
war.  In Stegman v. Derwinski, 3 Vet. App. 228 (1992), the 
Court held that evidence favorable to the veteran's claim 
that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure was insufficient to establish service connection.  
Similarly, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
the Court found that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship.

The opinions in support of the veteran's claims are based on 
an uncorroborated history of injury during his period of 
active duty service and the veteran's belief that he has had 
problems as a result of this injury since his discharge in 
1957.  The veteran's history is somewhat contradicted by his 
service discharge document, which shows that his upper and 
lower extremities were clinically normal and that cramps in 
his legs had resolved since he lost weight.  

In any event, the Board finds that the probative value of 
these opinions is greatly reduced and not persuasive when 
weighed with the remaining medical evidence of record, which 
demonstrates that the initial onset of his claimed disorders 
was approximately 43 years after service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

Finally, with respect to the claim of entitlement to service 
connection for hypertension, it is noted that, for VA 
evaluation purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

Inasmuch as VA treatment records include an August 2000 
notation that the veteran is no longer hypertensive after 
losing 100 pounds and his April 2003 hearing testimony 
includes his statements that his hypertension is gone and 
that he no longer has problems with hypertension, the Board 
finds that service connection for hypertension must also be 
denied.  Specifically, service connection cannot be granted 
because there is no current diagnosis of hypertension.  See 
Gilpin and Rabideau, both supra.  

Moreover, even if hypertension was found, the Board must find 
that the service and post-service medical record provides 
evidence against this claim, indicating a disorder that began 
many years after service.  Specifically, the veteran's July 
1957 Report of Medical Examination for discharge reflects 
that the veteran's blood pressure was 142/82, and there is no 
finding of hypertension.  The earliest post-service medical 
evidence of hypertension is a private treatment report dated 
in January 2000, nearly 43 years after the veteran's 
separation from service, which notes that the veteran's 
problem list included increased blood pressure.  
Additionally, a February 2000 private treatment report notes 
that the veteran was taking antihypertensive medication, and 
VA outpatient treatment records also refer to hypertension.  

As noted above, although the veteran has testified that he 
was treated for hypertension during service and after 
discharge by private physicians who are now deceased and 
whose records are no longer available, the Board finds that, 
without some clinical corroboration of such treatment, the 
veteran's statements cannot be accepted in support of his 
claim.  Accordingly, the veteran has failed to account for 
the approximately 43 years after service for which there is 
no clinical documentation of his claimed hypertension.  

The veteran may believe that his claimed disorders are 
service connected and that there is a causal relationship 
between his period of active duty service and these 
disorders.  However, there is no indication that the veteran 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for his 
statements to be considered competent evidence.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  With regard to his 
apparent belief that his claimed disabilities are a result of 
his period of active duty service, the overwhelming weight of 
the medical evidence does not support such a finding, 
including a gap of many years between service and the initial 
diagnoses of his claimed disorders.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A June 2001 letter 
provided to the appellant prior to the July 2002 rating 
decision satisfies the duty to notify provisions as this 
letter discusses the criteria with respect to the appellant's 
claims.  Moreover, since the appellant's claims are being 
denied, no disability rating or effective date will be 
assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's VA and private treatment records, he has testified 
at a Travel Board hearing, and his claims were remanded in 
August 2003.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

As noted above, the veteran's service medical records have 
not been located; thus, the duty to assist is heightened and 
includes the obligation to search for alternate medical 
records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
The claims folder documents the RO's exhaustive attempts to 
secure service medical records without success.  The Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  Moreover, as noted above, for the limited purpose 
of this decision, the Board has assumed that the veteran may, 
at some time during his service approximately 50 years ago, 
have injured his knees and shoulders.  What the Board has 
rejected is the contention that any of these problems 
resulted in the veteran's current claimed disorders decades 
after service.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence 
demonstrates that the initial onset of his claimed disorders 
was approximately forty-three years after service and 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claims on 
appeal.  See 38 C.F.R. § 3.159 (c)(4).  As service and post-
service medical records provide no basis to grant these 
claims, the Board finds no basis for a VA examination to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court provides that, in disability compensation (service 
connection) claims, VA must afford a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) the 
evidence establishes that an event, injury, or disease 
occurred in service or establishes certain diseases 
manifested during an applicable presumptive period for which 
the claimant qualifies, and (3) there is an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, his claims were readjudicated in 
a statement of the case and subsequent supplemental statement 
of the case, and there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, as the Board has done in this 
case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of these 
claims.




ORDER

The appeal is denied as to all issues.  



________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


